Citation Nr: 1035070	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-35 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for head trauma 
causing pain and headaches.

2.  Entitlement to service connection for head trauma causing 
pain and headaches.

3.  Entitlement to service connection for left ear hearing loss 
as secondary to head trauma causing pain and headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran served on active duty from May 1948 to December 1948.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In March 2009, the Board denied both claims.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) and in May 2010, the Court remanded the case back 
to the Board pursuant to a Joint Motion for Partial Remand.

A transcript of the Veteran's February 2009 Board hearing has 
been associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for head trauma causing pain and 
headaches and for left ear hearing loss, to include as secondary 
to head trauma causing pain and headaches, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a March 1949 rating decision, the RO denied entitlement to 
service connection for head condition causing pain and headaches 
on the basis that a pre-existing post-concussion syndrome was not 
aggravated during service; the Veteran did not appeal.

2.  New and material evidence has been received to reopen the 
claim for service connection for head trauma causing pain and 
headaches.


CONCLUSIONS OF LAW

1.  The March 1949 rating decision denying service connection for 
head trauma causing pain and headaches is final.  38 U.S.C. § 709 
(1952); 38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for head trauma 
causing pain and headaches; the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The RO denied service connection for head trauma causing pain and 
headaches in a March 1949 rating decision.  The Veteran was 
advised of his right to appeal.  The next communication regarding 
head trauma causing pain and headaches was received in May 2007, 
more than one year after the March 1949 rating decision.  
Therefore, the March 1949 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the Court granted the parties' May 2010 Joint 
Motion seeking an order vacating and remanding the issue of 
whether new and material evidence had been received to reopen the 
claim for service connection for head trauma causing pain and 
headaches.  In the motion the parties agreed that the Veteran's 
lay testimony constitutes new and material evidence sufficient to 
reopen his claim for service connection for head trauma causing 
pain and headaches.  

Per the Court's finding, the Board finds that the claim for 
service connection for head trauma causing pain and headaches is 
reopened for consideration on the merits.  Because the RO has not 
considered the claim on its merits, the Board finds that a remand 
is warranted to accord the Veteran due process.

Briefly, the Board notes that since the Veteran's claim for 
service connection for head trauma causing pain and headaches has 
been reopened, any deficiency in notice under the VCAA, Kent v. 
Nicholson, 20 Vet. App. 1 (2006), or otherwise, is not 
prejudicial to the Veteran and will not be further discussed as 
to this claim.


ORDER

New and material evidence having been received, the claim for 
service connection for head trauma causing pain and headaches is 
reopened.  To that extent the appeal is granted.





REMAND

The RO denied the Veteran's claim of service connection for head 
trauma causing pain and headaches on the basis that new and 
material evidence had not been submitted to reopen a prior final 
decision.

In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court 
indicated that when a Board reopens a claim after the RO has 
denied reopening the same claim, the matter must generally be 
returned to the RO for consideration on the merits.  As the RO 
has not evaluated the service connection claim for head trauma 
causing pain and headaches on the merits, the Board finds that it 
would be potentially prejudicial to adjudicate the claim on the 
merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Thus, a remand is necessary so that the RO can 
adjudicate the Veteran's claim.

Further, the Veteran's claim of service connection for left ear 
hearing loss as secondary to head trauma causing pain and 
headaches is inextricably intertwined with the claim for service 
connection for head trauma causing pain and headaches.  
Therefore, this claim must also be remanded for RO consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Readjudicate the Veteran's claims on appeal.  
If any claim remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and the 
applicable period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


